DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	This application is in response to the filing on June 11th, 2019. Claims 1-20 are pending and are examined below.   

Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI (US 7770675), in view of GIBSON et. al. (US 8612113 B2), and further in view of SUZUKI et. al. (US 20190241173 A1). 
	As to claim 1, HAYASHI discloses:
	A vehicle (Fig. 1) comprising:
a powertrain having an electric machine (Fig. 1); and 
a controller (Fig. 1: integrated controller-10) programmed to,
responsive to an accelerator pedal position exceeding a first threshold for a predetermined time period or a lateral acceleration of the vehicle being greater than a second threshold, transition the powertrain from a nominal driving mode to a performance driving mode (col. 8 lines 51-64 and Fig. 9: step S101, Fig. 6: step S404);
HAYASHI does not disclose responsive to an increase in a steering wheel angle while in the nominal mode, maintain a power output of the electric machine at a driver demanded power 
However, GIBSON, considered to be analogous because it is in the field of vehicle controls, teaches the following features: 
responsive to an increase in a steering wheel angle while in the nominal mode, maintain a power output of the electric machine at a driver demanded power defined by the accelerator pedal position (Fig. 5: a steering angle request can be seen and alternator field current (Power = Current*Voltage) is maintained after T4) 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine and a controller that transitions the powertrain based on accelerator pedal threshold as taught in HAYASHI with the limitation of responsive to an increase in a steering wheel angle while in the nominal mode, maintain a power output of the electric machine at a driver demanded power defined by the accelerator pedal position as taught by GIBSON. Doing so would help improve engine torque arbitration and engine speed control for vehicles with electric steering systems (col. 1: lines 51-54).
Yet, the combination of HAYASHI and GIBSON still do not teach responsive to an increase in a steering wheel angle while in the performance driving mode, reduce a power output of the electric machine to less than the driver demanded power. 
However, in the same field of endeavor of vehicle controls, SUZUKI teaches: 
responsive to an increase in a steering wheel angle while in the performance driving mode, reduce a power output of the electric machine to less than the driver demanded power 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine and controller responding to transitioning the powertrain based on accelerator pedal threshold and the maintenance of power output of the electric machine at a driver demanded power in a steering wheel angle increase while in the nominal mode of HAYASHI and GIBSON with the limitation of responsive to an increase in a steering wheel angle while in the performance driving mode, reduce a power output of the electric machine to less than the driver demanded power as taught by SUZUKI. Doing so would help prevent a large current from flowing where drive wheel in a steered direction is under a high load (paragraph [0009] lines 2-3).
As to claim 5, HAYASHI discloses:
The vehicle of claim 1, wherein the controller is further programmed to, responsive to the accelerator pedal position being less than the first threshold for a second predetermined time period, transition the powertrain from the performance driving mode to the nominal driving mode (col. 8 lines 51-64 and Fig. 9: step S101, Fig. 6: step S404, Fig. 1-integrated controller-10).
As to claim 7, HAYASHI discloses:
.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI, in view of GIBSON, and further in view of SUZUKI as applied to claim 1 above, and further in view of KUMAZAKI et. al. (US 10576964 B2).
As to claim 2, HAYASHI discloses: 
The vehicle of claim 1 further comprising a step-ratio transmission (Fig. 7). 
HAYASHI, GIBSON, and SUZUKI do not disclose responsive to a transmission upshift while in the nominal driving mode, adjust a power output of the electric machine to a driver demanded power defined by the accelerator pedal position, and responsive to a transmission upshift while in the performance driving mode, adjust a power output of the electric machine to less than the driver demanded power.
However, KUMAZAKI, considered to be analogous because it is in the field of vehicle controls, teaches the following features: 
responsive to a transmission upshift while in the nominal driving mode, adjust a power output of the electric machine to a driver demanded power defined by the accelerator pedal position (Col. 16: lines 37-67, Col. 17: lines 1-2; and Fig. 6: (corresponding to the accelerator operation amount Acc and the throttle valve opening degree), Motor Travel Region (dependent on the acceleration power)), and

	KUMAZAKI illustrates a gear shifting map used in an electrical controller unit during driving travel at different driving modes with the motor traveling region as the nominal mode and the engine traveling mode as the performance driving mode. In the Gear shifting map, the driver power is dependent on the depression of the accelerator pedal. It is plotted against the speed of the vehicle. It is graph with gear upshifting and downshifting. When upshifting or a gear increase occurs, the driver power of the motor increases as speed increases indicating that the power output of the machine is dependent on the driver-demanded power. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine and controller transitioning a powertrain based on accelerator pedal threshold and the adjustment and maintenance of power output of the electric machine at a driver demanded power in a steering wheel angle increase of HAYASHI, GIBSON and SUZUKI with the limitations of responsive to a transmission upshift while in the nominal driving mode, adjust a power output of the electric machine to a driver demanded power defined by the accelerator pedal position, and responsive to a transmission upshift while in the performance driving mode, adjust a power output of the electric machine to less than the driver demanded power as taught by KUMAZAKI. Doing so would improve fuel economy and drivability of the vehicle (col 2: lines 8-11).

s 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI, in view of GIBSON, and further in view of SUZUKI, as applied to claim 1 above, and further in view of GUTKNECHT-STOHR et. al. (US 6652418 B1).
As to claim 3, HAYASHI discloses:
	The vehicle of claim 1 further comprising a step-ratio transmission (Fig. 7). 
	HAYASHI, GIBSON, and SUZUKI do not teach and wherein the controller is further programmed to, responsive to transitioning to the performance driving mode from the nominal driving mode, increase shift points of the transmission relative to vehicle speed.
However, GUTKNECHT-STOHR, analogous to the claimed invention because they are in the same field of vehicle controls, teaches: 
and wherein the controller is further programmed to, responsive to transitioning to the performance driving mode from the nominal driving mode, increase shift points of the transmission relative to vehicle speed (col 4: lines 32-50 and Fig. 1 (Mmot, desired -engine torque, E- economic shift point, S-Sport shift point, VL-KL-respective maximum engine torque, a -> b, S has higher shift point compared to E)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine and controller transitioning a powertrain based on accelerator pedal threshold and the adjustment and maintenance of power output of the electric machine at a driver demanded power in a steering wheel angle increase of HAYASHI, GIBSON and SUZUKI with the limitation of and wherein the controller is further programmed to, responsive to transitioning to the performance driving mode from the nominal driving mode, increase shift points of the transmission relative to vehicle speed as taught by GUTKNECHT-STOHR. It would help 
As to claim 4, HAYASHI discloses:
The vehicle of claim 1, further comprising a step-ratio transmission (Fig. 7). 
HAYASHI, GIBSON, and SUZUKI do not teach and wherein the controller is further programmed to, responsive to transitioning to the nominal driving mode from the performance driving mode, decrease shift points of the transmission relative to vehicle speed. 
However, GUTKNECHT-STOHR, considered to be analogous to the claimed invention because they are in the same field of vehicle controls, teaches: 
and wherein the controller is further programmed to, responsive to transitioning to the nominal driving mode from the performance driving mode, decrease shift points of the transmission relative to vehicle speed (col 4: lines 32-50 and Fig. 1 (Mmot, desired -engine torque, E- economic shift point, S-Sport shift point, VL-KL-respective maximum engine torque, a -> b, S has higher shift point compared to E)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine and a controller transitioning the powertrain based on accelerator pedal threshold and adjustment and maintenance of power output of the electric machine at a driver demanded power in a steering wheel angle increase of HAYASHI, GIBSON and SUZUKI with the limitation of and wherein the controller is further programmed to, responsive to transitioning to the nominal driving mode from the performance driving mode, decrease shift points of the transmission relative to vehicle speed as taught by  GUTKNECHT-STOHR. It would help separate engine .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI, in view of GIBSON, and further in view of SUZUKI as applied to claim 1 above, and further in view of MORITA et. al. (US 9896083 B2).
As to claim 6, neither HAYASHI, GIBSON nor SUZUKI, disclose the vehicle of claim 1, wherein the controller is further programmed to, responsive to the lateral acceleration of the vehicle being less than the second threshold for a second predetermined time period, transition the powertrain from the performance driving mode to the nominal driving mode.
However, MORITA, considered to be analogous to the claimed invention because they are in the same field of vehicle controls, teaches: 
The vehicle of claim 1, wherein the controller is further programmed to, responsive to the lateral acceleration of the vehicle being less than the second threshold for a second predetermined time period, transition the powertrain from the performance driving mode to the nominal driving mode (Col. 1: lines 32-36, Col. 3 lines 1-16, Col. 10: lines 45-52 and Fig. 8: Drive Style (Sports Degree), WHEN STARTING ENGINE BY RE-ACCELERATION REQUEST TARGET TRAVELING MODE).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine and a controller that transitions the powertrain based on accelerator pedal threshold and adjustment and maintenance of power output of the electric machine at a driver demanded power in a steering wheel angle increase of HAYASHI, GIBSON and SUZUKI with the limitation of .

Claims 8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI (US 7770675), and further in view of KUMAZAKI et. al. (US 10576964 B2).
As to claim 8, HAYASHI discloses:
a powertrain having an electric machine configured to deliver power to a step-ratio transmission: and (Figs. 1 and 7)
a controller (Fig. 1: integrated controller-10) programmed to, 
responsive to an accelerator pedal position exceeding a first threshold for a predetermined time period or a lateral acceleration of the vehicle being greater than a second threshold, transition the powertrain from a nominal driving mode to a performance driving mode (col. 8 lines 51-64 and Fig. 9: step S101, Fig. 6: step S404);
HAYASHI doesn’t completely disclose responsive to a transmission upshift while in the nominal driving mode, adjust a power output of the electric machine to a driver demanded power defined by the accelerator pedal position, and responsive to a transmission upshift while in the performance driving mode, adjust a power output of the electric machine to less than the driver demanded power.

responsive to a transmission upshift while in the nominal driving mode, adjust a power output of the electric machine to a driver demanded power defined by the accelerator pedal position (Col. 16: lines 37-67, Col. 17: lines 1-2; and Fig. 6: (corresponding to the accelerator operation amount Acc and the throttle valve opening degree), Motor Travel Region (dependent on the acceleration power)), and
	responsive to a transmission upshift while in the performance driving mode, adjust a power output of the electric machine to less than the driver demanded power (Col. 16: lines 37-67, Col. 17: lines 1-2; and Fig. 6: Driver Power (corresponding to the accelerator operation amount Acc and the throttle valve opening degree), Engine Travel Region (responds less to acceleration as shown in upshifting line)).
	KUMAZAKI illustrates a gear shifting map used in an electrical controller unit during driving travel at different driving modes with the motor traveling region as the nominal mode and the engine traveling mode as the performance driving mode. In the Gear shifting map, the driver power is dependent on the depression of the accelerator pedal. It is plotted against the speed of the vehicle. It is graph with gear upshifting and downshifting. When upshifting or a gear increase occurs, the driver power of the motor increases as speed increases indicating that the power output of the machine is dependent on the driver-demanded power. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission and a controller transitioning a powertrain based on accelerator pedal threshold of HAYASHI with the limitation of responsive 
As to claim 12, HAYASHI discloses:
The vehicle of claim 8, wherein the controller is further programmed to, responsive to the accelerator pedal position being less than the first threshold for a second predetermined time period, transition the powertrain from the performance driving mode to the nominal driving mode (col. 8 lines 51-64 and Fig. 9: step S101, Fig. 6: step S404, Fig. 1-integrated controller-10).
As to claim 14, HAYASHI discloses:
The vehicle of claim 8 further comprising a battery, and wherein the controller is further programmed to, responsive to an accelerator pedal being less than fully depressed while in the performance driving mode, operate the electric machine to recharge the battery (col. 5 Lines 47-53 and Fig. 1: battery-4).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI, and further in view of KUMAZAKI as applied to claim 8 above, and in view of GIBSON et. al. (US 8612113 B2) and further in view of SUZUKI et. al. (US 20190241173 A1).
Neither HAYASHI nor KUMAZAKI disclose the vehicle of claim 8, wherein the controller is further programmed to, responsive to an increase in a steering wheel angle while in the nominal mode, maintain a power output of the electric machine at a driver demanded power defined by the accelerator pedal position and responsive to an increase in a steering wheel angle 
However, GIBSON, considered to be analogous because it is in the field of vehicle controls, teaches the following: 
The vehicle of claim 8, wherein the controller is further programmed to, responsive to an increase in a steering wheel angle while in the nominal mode, maintain a power output of the electric machine at a driver demanded power defined by the accelerator pedal position (Fig. 5: a steering angle request can be seen and alternator field current (Power = Current*Voltage) is maintained after T4) 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission and controller transitioning a powertrain based on accelerator pedal threshold and the power adjustment of the electric machine based on the driver-demanded power of HAYASHI and KUMAZAKI with the limitation of the vehicle of claim 8, wherein the controller is further programmed to, responsive to an increase in a steering wheel angle while in the nominal mode, maintain a power output of the electric machine at a driver demanded power defined by the accelerator pedal position as taught by GIBSON. Doing so would help improve engine torque arbitration and engine speed control for vehicles with electric steering systems (col. 1: lines 51-54).
Yet, the combination of HAYASHI, KUMAZAKI, and GIBSON still do not teach responsive to an increase in a steering wheel angle while in the performance driving mode, reduce a power output of the electric machine to less than the driver demanded power. 
However, in the same field of endeavor of vehicle controls, SUZUKI teaches: 

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission and a controller transitioning the powertrain based on accelerator pedal threshold, the power adjustment of the electric machine based on the driver-demanded power, and the maintenance of power output of the electric machine at a driver demanded power in a steering wheel angle increase while in the nominal mode of HAYASHI, KUMAZAKI, and GIBSON with the limitation of responsive to an increase in a steering wheel angle while in the performance driving mode, reduce a power output of the electric machine to less than the driver demanded power as taught by SUZUKI. Doing so would help prevent a large current from flowing where drive wheel in a steered direction is under a high load (paragraph [0009] lines 2-3).

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI, and further in view of KUMAZAKI as applied to claim 8 above, and further in view of GUTKNECHT-STOHR et. al. (US 6652418 B1).

However, GUTKNECHT-STOHR, considered to be analogous to the claimed invention because they are in the same field of vehicle controls, teaches: 
The vehicle of claim 8, wherein the controller is further programmed to, responsive to transitioning to the performance driving mode from the nominal driving mode, increase shift points of the transmission relative to vehicle speed (col 4: lines 32-50 and Fig. 1 (Mmot,desired -engine torque, E- economic shift point, S-Sport shift point, VL-KL-respective maximum engine torque, a -> b, S has higher shift point compared to E)).
 Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission and a controller transitioning the powertrain based on accelerator pedal threshold and the power adjustment of the electric machine based on the driver-demanded power of HAYASHI and KUMAZAKI with the limitation the vehicle of claim 8, wherein the controller is further programmed to, responsive to transitioning to the performance driving mode from the nominal driving mode, increase shift points of the transmission relative to vehicle speed as taught in GUTKNECHT-STOHR. This would be to help separate engine behavior from shift characteristics which has led to maladjusted shift behavior if the engine characteristics, assumed for the definition of the shift characteristics, change. (col. 2 lines 11-13 and 20-21).

However, GUTKNECHT-STOHR, considered to be analogous to the claimed invention because they are in the same field of vehicle controls, teaches: 
The vehicle of claim 8, and wherein the controller is further programmed to, responsive to transitioning to the nominal driving mode from the performance driving mode, decrease shift points of the transmission relative to vehicle speed (col 4: lines 32-50 and Fig. 1 (Mmot,desired -engine torque, E- economic shift point, S-Sport shift point, VL-KL-respective maximum engine torque, a -> b, S has higher shift point compared to E)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission in which a controller transitions an electric machine based on accelerator pedal threshold and the power adjustment of the electric machine based on the driver-demanded power of HAYASHI and KUMAZAKI with the limitation the vehicle of claim 8, and wherein the controller is further programmed to, responsive to transitioning to the nominal driving mode from the performance driving mode, decrease shift points of the transmission relative to vehicle speed as taught in GUTKNECHT-STOHR. It would help separate engine behavior from shift characteristics which has led to maladjusted shift behavior if the engine characteristics, assumed for the definition of the shift characteristics, change. (col. 2 lines 11-13 and 20-21).

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI, and further in view of KUMAZAKI as applied to claim 8 above, and further in view of MORITA et. al. (US 9896083 B2). 
As to claim 13, neither HAYASHI nor KUMAZAKI explicitly disclose the vehicle of claim 8, wherein the controller is further programmed to, responsive to the lateral acceleration of the vehicle being less than the second threshold for a second predetermined time period, transition the powertrain from the performance driving mode to the nominal driving mode. 
However, MORITA, considered to be analogous to the claimed invention because they are in the same field of vehicle controls, teaches: 
The vehicle of claim 8, wherein the controller is further programmed to, responsive to the lateral acceleration of the vehicle being less than the second threshold for a second predetermined time period, transition the powertrain from the performance driving mode to the nominal driving mode (Col. 1: lines 32-36, Col. 3 lines 1-16, Col. 10: lines 45-52 and Fig. 8: Drive Style (Sports Degree), WHEN STARTING ENGINE BY RE-ACCELERATION REQUEST TARGET TRAVELING MODE).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission and a controller transitioning the powertrain based on accelerator pedal threshold and the power adjustment of the electric machine based on the driver-demanded power of HAYASHI and KUMAZAKI with the limitation of the vehicle of claim 8, wherein the controller is further programmed to, responsive to the lateral acceleration of the vehicle being less than the second threshold for a second predetermined time period, transition the powertrain from the performance driving mode to the .

Claims 15-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI (US 7770675), and further in view of GUTKNECHT-STOHR et. al. (US 6652418 B1).
As to claim 15, HAYASHI discloses:
a powertrain having an electric machine configured to deliver power to a step-ratio transmission; and (Figs. 1 and 7)
a controller (Fig. 1: integrated controller-10) programmed to,
responsive to an accelerator pedal position exceeding a first threshold for a predetermined time period or a lateral acceleration of the vehicle being greater than a second threshold, transition the powertrain from a nominal driving mode to a performance driving mode (col. 8 lines 51-64 and Fig. 9: step S101, Fig. 6: step S404);
HAYASHI does not teach responsive to transitioning to the performance driving mode from the nominal driving mode, increase shift points of the transmission relative to vehicle speed.
However, GUTKNECHT-STOHR, analogous to the claimed invention because they are in the same field of vehicle controls, teaches: 
responsive to transitioning to the performance driving mode from the nominal driving mode, increase shift points of the transmission relative to vehicle speed (col 4: lines 32-50 and Mmot, desired -engine torque, E- economic shift point, S-Sport shift point, VL-KL-respective maximum engine torque, a -> b, S has higher shift point compared to E)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission and a controller transitioning the powertrain based on accelerator pedal threshold of HAYASHI with the limitation of responsive to transitioning to the performance driving mode from the nominal driving mode, increase shift points of the transmission relative to vehicle speed as taught in GUTKNECHT-STOHR. It would help separate engine behavior from shift characteristics which has led to maladjusted shift behavior if the engine characteristics, assumed for the definition of the shift characteristics, change. (col. 2 lines 11-13 and 20-21).
As to claim 16, HAYASHI does not teach the vehicle of claim 15, wherein the controller is further programmed to, responsive to transitioning to the nominal driving mode from the performance driving mode, decrease shift points of the transmission relative to vehicle speed. 
However, GUTKNECHT-STOHR, considered to be analogous to the claimed invention because they are in the same field of vehicle controls, teaches: 
The vehicle of claim 15, wherein the controller is further programmed to, responsive to transitioning to the nominal driving mode from the performance driving mode, decrease shift points of the transmission relative to vehicle speed (col 4: lines 32-50 and Fig. 1 (Mmot,desired -engine torque, E- economic shift point, S-Sport shift point, VL-KL-respective maximum engine torque, a -> b, S has higher shift point compared to E)).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric 
As to claim 20, HAYASHI discloses:
The vehicle of claim 15 further comprising a battery, and wherein the controller is further programmed to, responsive to an accelerator pedal being less than fully depressed while in the performance driving mode, operate the electric machine to recharge the battery (col. 5 Lines 47-53 and Fig. 1: battery-4).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI, and further in view of GUTKNECHT-STOHR as applied to claim 15 above, and in view of GIBSON et. al. (US 8612113 B2), and further in view of SUZUKI et. al. (US 20190241173 A1).
As to claim 17, neither HAYASHI nor GUTKNECHT-STOHR disclose the vehicle of claim 15, wherein the controller is further programmed to, responsive to an increase in a steering wheel angle while in the nominal mode, maintain a power output of the electric machine at a driver demanded power defined by the accelerator pedal position, and responsive to an increase in a steering wheel angle while in the performance driving mode, reduce a power output of the electric machine to less than the driver demanded power. 

The vehicle of claim 15, wherein the controller is further programmed to, responsive to an increase in a steering wheel angle while in the nominal mode, maintain a power output of the electric machine at a driver demanded power defined by the accelerator pedal position (Fig. 5: a steering angle request can be seen and alternator field current (Power = Current*Voltage) is maintained after T4) 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission and a controller transitioning the powertrain based on accelerator pedal threshold and the adjusting of shift points at the transition to different driving modes of HAYASHI and GUTKNECHT-STOHR with the limitation of the vehicle of claim 15, wherein the controller is further programmed to, responsive to an increase in a steering wheel angle while in the nominal mode, maintain a power output of the electric machine at a driver demanded power defined by the accelerator pedal position as taught by GIBSON. Doing so would help improve engine torque arbitration and engine speed control for vehicles with electric steering systems (col. 1: lines 51-54).
Yet, the combination of HAYASHI, GUTKNECHT-STOHR, and GIBSON still do not teach responsive to an increase in a steering wheel angle while in the performance driving mode, reduce a power output of the electric machine to less than the driver demanded power. 
However, in the same field of endeavor of vehicle controls, SUZUKI teaches: 
responsive to an increase in a steering wheel angle while in the performance driving mode, reduce a power output of the electric machine to less than the driver demanded power 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission and a controller transitioning the powertrain based on accelerator pedal threshold, the adjusting of shift points at the transition to different driving modes, and the maintenance of power output of the electric machine at a driver demanded power in a steering wheel angle increase while in the nominal mode of HAYASHI, GUTKNECHT-STOHR, and GIBSON with the limitation of responsive to an increase in a steering wheel angle while in the performance driving mode, reduce a power output of the electric machine to less than the driver demanded power as taught by SUZUKI. Doing so would help prevent a large current from flowing where drive wheel in a steered direction is under a high load (paragraph [0009] lines 2-3).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI, and further in view of GUTKNECHT-STOHR as applied to claim 15 above, and further in view of KUMAZAKI et. al. (US 10576964 B2).
As to claim 18, neither HAYASHI nor GUTKNECHT-STOHR do not disclose the vehicle of claim 15, wherein the controller is further programmed to, responsive to a 
However, KUMAZAKI, considered to be analogous to the claimed invention because they are in the same field of vehicle controls, teaches: 
The vehicle of claim 15, wherein the controller is further programmed to, responsive to a transmission upshift while in the nominal driving mode, adjust a power output of the electric machine to a driver demanded power defined by the accelerator pedal position, and (Col. 16: lines 37-67, Col. 17: lines 1-2; and Fig. 6: (corresponding to the accelerator operation amount Acc and the throttle valve opening degree), Motor Travel Region (dependent on the acceleration power))
	responsive to a transmission upshift while in the performance driving mode, adjust a power output of the electric machine to less than the driver demanded power (Col. 16: lines 37-67, Col. 17: lines 1-2; and Fig. 6: Driver Power (corresponding to the accelerator operation amount Acc and the throttle valve opening degree) Engine Travel Region (responds less to acceleration as shown in upshifting line)).
	KUMAZAKI illustrates a gear shifting map used in an electrical controller unit during driving travel at different driving modes with the motor traveling region as the nominal mode and the engine traveling mode as the performance driving mode. In the Gear shifting map, the driver power is dependent on the depression of the accelerator pedal. It is plotted against the speed of the vehicle. It is graph with gear upshifting and downshifting. When upshifting or a gear 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission and a controller transitioning the powertrain based on accelerator pedal threshold and the adjusting of shift points at the transition to different driving modes of HAYASHI and GUTKNECHT-STOHR with the limitation of the vehicle of claim 15, wherein the controller is further programmed to, responsive to a transmission upshift while in the nominal driving mode, adjust a power output of the electric machine to a driver demanded power defined by the accelerator pedal position, and responsive to a transmission upshift while in the performance driving mode, adjust a power output of the electric machine to less than the driver demanded power as taught in KUMAZAKI in order to improve fuel economy and drivability of the vehicle (col 2: lines 8-11).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI, and further in view of GUTKNECHT-STOHR as applied to claim 15 above, and further in view of MORITA et. al. (US 9896083 B2).
As to claim 19, neither HAYASHI nor GUTKNECHT-STOHR disclose the vehicle of claim 15, wherein the controller is further programmed to, responsive to the lateral acceleration of the vehicle being less than the second threshold for a second predetermined time period, transition the powertrain from the performance driving mode to the nominal driving mode.
However, MORITA, considered to be analogous to the claimed invention because they are in the same field of vehicle controls, teaches:  

Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the powertrain with an electric machine configured to deliver power to a step-ratio transmission and a controller transitioning the powertrain based on accelerator pedal threshold and the adjusting of shift points at the transition to different driving modes of HAYASHI and GUTKNECHT-STOHR with the limitation of the vehicle of claim 15, wherein the controller is further programmed to, responsive to the lateral acceleration of the vehicle being less than the second threshold for a second predetermined time period, transition the powertrain from the performance driving mode to the nominal driving mode as taught by MORITA. Doing so would ensure a vehicle control device can avoid imparting alarm to the driver by the engine starting without a request from the driver, in a vehicle capable of starting/stopping the engine in response to accelerator pedal opening amount. (col. 3: lines 47-53).

Conclusion



6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOUVIK PRAMANIK whose telephone number is (571)272-6252. The examiner can normally be reached 8:30 am-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571)-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.P./Examiner, Art Unit 3663                                                                                                                                                                                                        /Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/14/2022